Case 1:17-cr-00027-JPJ-PMS Document 271 Filed 09/25/19 Page 1 of 2 Pageid#: 11806




                        IN THE UNITED STATE DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ABINGDON DIVISION


     UNITED STATES OF AMERICA                     )
          PLAINTIFF                               )
                                                  )
     v.                                           ) CASE NO. : 1:17-CR-027-JPJ-PMS
                                                  )
     JOEL A. SMITHERS                             )
          DEFENDANT                               )

                          MOTION TO WITHDRAW AS COUNSEL


            Comes Now Don M. Williams Jr., counsel for the Defendant, and moves this

     Honorable Court to allow him to withdraw as counsel of record for the Defendant, Joel

     A. Smithers. Joel A. Smithers has moved this Honorable Court on multiple occasions to

     remove counsel of record and continues to assert motions he wishes to file regarding

     counsel’s representation of him during trial. Mr. Smithers has also requested papers to

     file a 2255 motion. Counsel feels it would be best, upon conclusion of the sentencing

     hearing to appoint new counsel to represent Dr. Smithers in pursuit of future legal

     remedies, including his appeal and any additional motions that he requests.

            Wherefore, the Don M. Williams Jr., asks that he be allowed to withdraw as

     counsel for the Defendant and the Defendant be appointed new counsel at the conclusion

     of the sentencing hearing.

                                                  RESPECTUFLLY SUBMITTED

                                                  JOEL A. SMITHERS

                                                  BY COUNSEL
Case 1:17-cr-00027-JPJ-PMS Document 271 Filed 09/25/19 Page 2 of 2 Pageid#: 11807




     BY: /s/Don M. Williams, Jr.
     DON M. WILLIAMS, JR.
     ATTORNEY AT LAW/ATTORNEY FOR DEFENDANT
     P. O. BOX 601
     PENNINGTON GAP, VA 24277
     TEL: 276-546-3087
     FAX: 276-546-2642
     VSB: 41143
     EMAIL: donwilliamsjr@yahoo.com




                                 CERTIFICATE OF SERVICE

            I, Don M. Williams, Jr., hereby certify that I have this the 25th day of September,
     2019, electronically filed the foregoing with the Clerk of the Court using CM/ECF
     system which will send notification of such filing to the Assistant United States Attorney.

                                           /s/ Don M. Williams, Jr.

                                           DON M. WILLIAMS, JR.
